Citation Nr: 1422034	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  07-31 371A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Sioux Falls, South Dakota


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred as a result of treatment at Avera Heart Hospital of South Dakota on October 10 and 11, 2006.

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Air Force from January 1981 to March 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 administrative decision by the Sioux Falls, South Dakota, Department of Veterans Affairs Medical Center (VAMC), which denied payment of private medical expenses.  The claim was reconsidered and again denied in a December 2006 decision.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claim was initially denied based on findings that the Veteran had elected to seek private care without prior VA authorization.  Later, the VAMC found that the care provided was not on an emergency basis.

As is noted by the representative in the May 2014 written brief, these conclusions were based on only partial VA and private medical records.  The relevant VA treatment notes of record, dated in early October 2006, indicate that the Veteran initiated treatment with VA, and was then transferred to a private facility.  It is not clear what prompted the transfer, or if such was advised by VA.  Later, VA and the Veteran had some discussions about the need for private care, but the records of these conversations appear incomplete.  While the Veteran's claims file was uploaded to the VBMS system, it does not contain pertinent VA treatment records.

Further, the Veteran stated that his treating doctor advised him to have the surgery at issue here "as soon as possible."  This implies some level of urgency.  What degree cannot be determined in the absence of complete contemporaneous records form VA or the private provider.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for Avera Heart Hospital and any private doctor or other care provider who treated him in October 2006.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete records for October 2006.

The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Associate with the claims file complete VA treatment records from Sioux Falls VAMC, and all associated clinics, as well as any other VA facility identified by Veteran or in the record, for October 2006.

3.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



